PER CURIAM.
Michael Suttles appeals from the judgment entered on his convictions after a jury trial for statutory sodomy, sexual misconduct with a child and furnishing pornographic material to a minor. There was no error in the admission of expert testimony regarding the general characteristics of children disclosing allegations of sexual abuse. We affirm.
An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 30.25(b).